Per Curiam. In the motion before us Bobby James Roberts, a prison inmate who is proceeding pro se on appeal, requests permission to file a belated brief. The appeal is from an Order of the circuit court denying Roberts’ motion for transcript. Appellant contends that the delay in submitting his brief occurred because he did not have access to a typewriter, and, as a result, he had to send the brief to the attorney for inmates for typing.  The brief in question was typed when it was originally received, but it was not filed because it did not conform to the rules of this Court. Among the many deficiencies in the brief, it lacked a statement of the case, points for reversal and an abstract of the record.* We hold all litigants to the abstracting requirements of Rule 9 of the Rules of the Arkansas Supreme Court and Court of Appeals, including those proceeding pro se. Bryant v. Lockhart, 288 Ark. 302, 705 S.W.2d 9 (1986). Appellant has not corrected the brief, but has merely submitted it again with the motion for permission to file it late.  Since the brief as submitted is grossly deficient, it could not be filed even if appellant had given a good reason for submitting it late. We have said that counsel will be appointed upon proper motion for the pro se appellant in a criminal case who is unable to produce an acceptable pro se brief. Green v. State, 277 Ark. 129, 639 S.W.2d 512 (1982). Appellant has not requested appointment of counsel and remains responsible for filing a suitable brief. Motion denied. Purtle, J., not participating.   The content of the brief is of some concern as it pertains to a separate petition for postconviction relief which was also denied by the trial court, rather than the motion for transcript which is the actual subject of the instant appeal.